UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LARRY MCNAIR,

                  Plaintiff,                  16-cv-1722 (LAP)

      -against-
                                              MEMORANDUM AND ORDER

JOSEPH PONTE, et al.,

                  Defendants.

------------------------------------x
LORETTA A. PRESKA, Senior United States District Judge:

     Prose Plaintiff Larry McNair ("McNair" or "Plaintiff")

brings this action pursuant to 42 U.S.C. § 1983, alleging

violations of his constitutional rights arising from an incident

that occurred while he was incarcerated at the Robert N. Davoren

Complex ("R.N.D.C.") on Riker's Island.        New York City

Department of Correction ("D.O.C.") Commissioner Joseph Ponte

("Ponte") has moved to dismiss the Second Amended Complaint

("SAC"), dated Jan. 30, 2018 [dkt. no. 34], in its entirety with

prejudice, pursuant to Federal Rules of Civil Procedure

12 (b) ( 6) , 16 ( f) , and 41 (b) , and has further requested that the

Court deem McNair's claims abandoned.        (See Notice of Motion

(the "Motion to Dismiss"), dated Mar. 6, 2018 [dkt. no. 39], l;

Defendant's Memorandum of Law in Support of His Motion to

Dismiss the Second Amended Complaint ("Motion to Dismiss Mem."),


                                    1
dated Mar. 6, 2018 [dkt. no. 40], l; Response in Support of the

Motion to Dismiss ("Motion to Dismiss Response"), dated Apr. 27,

2018 [dkt. no. 43], 1-2.) 1


      For the reasons set forth below, the Motion to Dismiss

[dkt. no. 39] is granted and the SAC [dkt. no. 34] is dismissed

in its entirety with prejudice.


I .   BACKGROUND

      A. Facts


      On January 18, 2015, McNair was housed in "Housing Unit Six

Upper North in the R.N.D.C." 2    (SAC at 1.)   At approximately 5:30



1  As discussed in more detail below, Ponte is the only Defendant
McNair properly identified in the SAC. As Ponte "moves to
dismiss the [SAC] in its entirety," (Motion to Dismiss Mem. at
1), the Court construes the Motion to Dismiss as moving to
dismiss all claims against all Defendants, defined at footnote 9
below, including those that have not been properly identified by
McNair and, as such, have not joined Ponte in the Motion to
Dismiss or filed separate motions to dismiss.
2 Ponte contends that this date is incorrect,   and, based on the
discovery that Defendants produced pursuant to Local Civil Rule
33.2, should instead be January 18, 2016.    (See Motion to
Dismiss Mem. at 2 n.2.)   "The Court construes the prose Second
Amended Complaint liberally, 'accepts all allegations in the
complaint as true,' and 'draw[s] all inferences in the non-
moving party's favor.'" Henriquez-Ford v. Council of Sch.
Supervisors & Adm'rs, No. 14-CV-2496 (JPO), 2016 WL 93863, at *l
 (S.D.N.Y. Jan. 7, 2016) (quoting LaFaro v. N.Y. Cardiothoracic
Grp., PLLC, 570 F.3d 471, 475 (2d Cir. 2009)). As discussed
below, the Court has previously held that McNair's "Notice of
Motion to Defendants Letter Motion to Dismiss in Opposition"
 ("February 'Opposition'"), dated Feb. 28, 2018 [dkt. no. 38], is
not technically a response to the Motion to Dismiss and will not
be considered as such by the Court for purposes of deciding the
Motion to Dismiss.   (See Order ("June 2018 Order"), (continued)
                                  2
P.M. that day, during a discussion between McNair and Defendant

"Caucasian Six Upper North C.O. R.N.D.C. John Doell 3 about

McNair's psychotropic medications, "Caucasian Six Upper North

C.O. R.N.D.C. John Doell sprayed McNair with a chemical agent at

close range, even though McNair "did not pose a threat,ll was

behind two steel doors, and "did not in fact make any physical

contact withll "Caucasian Six Upper North C.O. R.N.D.C. John

Doe."     (Id. at 2-3.)


        Before spraying McNair, "Caucasian Six Upper North C.O.

R.N.D.C. John Doell "ignored [a] custom and policyll requiring him

to check with medical services to see whether McNair suffered

from a medical condition where the use of a chemical agent on

McNair could result in McNair's death.     (Id. at 2.)   Ponte,

Defendant "R.N.D.C. Warden John Doe,ll and "Deputy Warden




 (continued) dated June 16, 2018 [dkt. no. 44], 1.)  However, the
Court does acknowledge that the February "Oppositionll also
states that the date of the incident is January 18, 2016, not
January 18, 2015. Accordingly, the Court takes judicial notice
of the fact that the date of the incident is January 18, 2016.
Tribble v. City of New York, No. 10 Civ. 8697(JMF), 2013 WL
69229, at *1 n.1 (S.D.N.Y. Jan. 3, 2013) (taking judicial notice
of a date); Vasquez v. City of New York, No. 99 Civ. 4606(DC),
2000 WL 869492, at *l n.1 (S.D.N.Y. June 29, 2000) (stating
that, in deciding a motion to dismiss, courts may take judicial
notice of matters of public record).
3 As McNair switches between several names when describing the

same Defendants in the body of the SAC, the Court uses the names
listed in the SAC's caption in the interest of consistency and
clarity.
                                   3
Security John/Jane Doe," 4 "created" this D.O.C. "policy and[]/or

custom. "   5   (Id.)


        McNair suffers from "serious and persistent" physical

medical conditions, namely, congestive heart failure, high blood

pressure, and seizures; due to these medical conditions,

exposure to a chemical agent could result in McNair's death.

(Id. at 2-3.)           McNair has previously received emergency

treatment in the clinic for chest pains and difficulty

breathing.         Id. at 3.)    A medical permit states that McNair

should not be exposed to chemical agents.           (Id.)   McNair also

suffers from "persistent and serious" psychological medical

conditions, namely, schizoaffective disorder, depression, and

anxiety.        (Id.)


        After spraying McNair, "Caucasian Six Upper North C.O.

R.N.D.C. John Doe" pressed his "P.B.A. button."             (Id.at2.)

McNair was then escorted to the R.N.D.C.'s intake area by

Defendant "R.N.D.C. Intake C.O. African American John Doe."

(Id.)     Once there, "R.N.D.C. Intake C.O. African American John


4 "Deputy Warden Security John/Jane Doe" is not listed as a
defendant in the SAC's caption; he or she appears only in the
body of the SAC. As explained below, because of McNair's
failure to follow court orders instructing him to properly
identify the Defendants, the Court does not consider "Deputy
Warden Security John/Jane Doe" a defendant in this case for
purposes of deciding the Motion to Dismiss.
5 For purposes of the forthcoming analysis, this policy or custom
is referred to as the "Medical Condition Policy or Custom."
                                        4
Doe" refused to have McNair seen by medical staff.         (Id.)

"R.N.D.C. Intake C.O. African American John Doe" also did not

decontaminate McNair following his exposure to the chemical

agent, as required by "their custom [or] policy." 6        (Id.)   Due to

"R.N.D.C. Intake C.O. African American John Doe's" failure to

provide McNair such medical care, Defendant "African American

Captain John Doe" failed in "his duty and responsibility" to

provide McNair "access to adequate and prompt medical care and

tre[a]tment consistent with the minimum standards of the Board

of C[o]rrection Staff."   (Id. )


     As a result of the incident, McNair now suffers from

blurred vision, depression, heightened anxiety, auditory

hallucinations, suicidal ideations, nightmares, increased

cardiac problems, and wears a pacemaker in his chest for "low

percentage of ejection fraction."      (Id. at 3-4.)


     B. Relevant Procedural History


     On March 7, 2016, McNair filed the Complaint, alleging

essentially the same facts as set forth above.         (See Complaint,

dated Mar. 7, 2016 (dkt. no. 2] .)     In the Complaint, McNair

alleged that the date of the incident was January 18, 2016 and

identified the defendants in the Complaint's caption as follows:



6 For purposes of the forthcoming analysis, this policy or custom
is referred to as the "Decontamination Policy or Custom."
                                   5
"N.Y.C.D.O.C. Comm. Joseph Ponte"; "R.N.D.C. Warden K. Collins";

"Deputy Warden Securit[y] Phipps"; "Captain Antoine"; and "C.O.

6[]Upper North Caucasian John Doe 3:00 to 11:00 P.M. 1/18/16."

(Id.atl,3.)


      In accordance with Valentin v. Dinkins, 121 F.3d 72, 76 (2d

Cir. 1997)   (per curiam), the Court ordered the New York City Law

Department, which is the attorney for and agent of D.O.C., to

ascertain the identity of "the white male officer who worked the

3:00 pm to 11:00 pm shift at '6 upper north' at the RNDC on

January 18, 2016" named in the Complaint (the "Complaint John

Doe Defendant") .      (See Order of Service ("Valentin Order"),

dated May 13, 2016 [dkt. no. 10], 1-2.)         The Court ordered the

New York City Law Department to provide this information to

McNair and the Court within sixty days of the date of the

Valentin Order.       (Id. at 2.)   McNair was ordered to file an

amended complaint that named the Complaint John Doe Defendant

within thirty days of receiving that information.         (Id.)


      On July 12, 2016, the New York City Law Department timely

filed a letter in response to the Valentin Order identifying the

Complaint John Doe Defendant as former Correction Officer R.

Gorle ( "Gor le") .   (See Letter ("Valentin Response"), dated July

12, 2016 [dkt. no. 18], 1.)         Pursuant to the Valentin Order,

McNair had thirty days from July 12, 2016, or until August 11,


                                      6
2016, by which to file an amended complaint.           (See Valentin

Order at 2.)


        By Order dated August 17, 2017, the Court noted that McNair

had failed to file an amended complaint within thirty days of

receiving the Valentin Response identifying Gorle and gave

McNair "one final opportunity to file an amended complaint no

later than September 15, 2017."           (See Order ("August 2017

Order"), dated Aug. 17, 2017 [dkt. no. 27], 1.)           The Court

warned McNair that "[f]ailure to file timely may result in

dismissal of the action."     (Id.)


        McNair timely filed an amended complaint on September 14,

2017.     (See Civil Mrights [sic] Amended Complaint ("AC"), dated

Sept. 14, 2017 [dkt. no. 28].)        In the AC, McNair alleged that

the date of the incident was "May and around the middle of May"

and identified the defendants in the AC's caption as follows:

"R.N.D.C. Warden John/Jane Doe"; "N.Y.C.D.O.C.S. Comm. Joseph

Ponte"; "Dorm Two African American Jane Doe C.O."; "Deput[y]

[]Warden Security John/Jane Doe"; and "Six Upper North

C[au]casian C. [OJ. John Doe." 7          Id. at 1.)




7 It appears McNair inadvertently did not include a semicolon
between "Dorm Two African American Jane Doe C.O." and "Deput[y]
[]Warden Security John/Jane Doe" in the AC's caption.  The Court
liberally construes the AC to be brought against these two
individuals, rather than one individual named "Dorm Two African
American Jane Doe C.O. Deput[y] []Warden Security (continued)
                                      7
     On October 2, 2017, Ponte filed an answer to the AC.       (See

Answer to the "Civil Rights" Amended Complaint by Defendants,

dated Oct. 2, 2017   [dkt. no. 29].)


     On January 18, 2018, the Court held an Initial Pretrial

Conference.   At the Initial Pretrial Conference, Ponte asserted

that McNair's pleadings contained several deficiencies.

Specifically, Ponte argued that McNair alleged that the incident

occurred on different dates in the Complaint and AC.      See

Transcript of Jan. 18, 2018 Initial Pretrial Conference ("Init.

Pre. Conf. Tr."), dated Feb. 20, 2018 [dkt. no. 36], 3:1-3:8.)

Ponte also argued that, despite previously identifying certain

defendants by name in the Complaint, McNair identified those

same defendants as "John Does" in the AC.    (Id. at 4:4-4:15.)

Additionally, Ponte noted that, despite being provided the

identify of the Complaint John Doe Defendant by the New York

City Law Department on July 12, 2016, McNair did not name that

defendant in the AC.    (Id. at 4:7-15, 5:1-3.)


     On January 19, 2018, pursuant to the discussion during the

January 18, 2018 Initial Pretrial Conference, "the Court




(continued) John/Jane Doe." Further, for purposes of the
forthcoming analysis, "R.N.D.C. Warden John/Jane Doe," "Dorm Two
African American Jane Doe C. 0.," "Deput [y] [] Warden Security
John/Jane Doe," and "Six Upper North C[au]casian C. [OJ. John
Doe" are collectively referred to as the "AC John Doe
Defendants."
                                  8
grant[ed]   [McNair] permission to amend the [AC] no later than

February 1, 2018."     (Order ("January 2018 Order") , dated Jan.

19, 2018 [dkt. no. 3 3 l , 1.) 8


     On January 30, 2018, McNair timely filed the SAC.      In the

SAC, McNair alleged that the date of the incident was January

18, 2015 and identified the defendants in the SAC's caption as

follows:    "N.Y.C.D.O.C. Comm. Joseph Ponte"; "R.N.D.C. Warden

John Doe"; "Caucasian Six Upper North C.O. R.N.D.C. John Doe";

"African American Captain John Doe"; and "R.N.D.C. Intake C.O.

African American John Doe." 9      (SAC at 1.)


     On February 12, 2018, Ponte advised the Court that he

intended to move for dismissal in lieu of an answer and

requested the Court's endorsement of a briefing schedule.      (See


8 The January 2018 Order erroneously states that McNair was
"grant[ed]      . permission to amend the Second Amended
Complaint."   (January 2018 Order at 1.) The January 2018 Order
should have stated that he was granted permission to amend the
Amended Complaint, thereby allowing him to file a Second Amended
Complaint.
9 For purposes of the forthcoming analysis,  Ponte, "R.N.D.C.
Warden John Doe," "Caucasian Six Upper North C.O. R.N.D.C. John
Doe," "African American Captain John Doe," and "R.N.D.C. Intake
C.O. African American John Doe" are collectively referred to as
the "Defendants." "R.N.D.C. Warden John Doe," "Caucasian Six
Upper North C.O. R.N.D.C. John Doe," "African American Captain
John Doe," and "R.N.D.C. Intake C.O. African American John Doe"
are collectively referred to as the "SAC John Doe Defendants."
Ponte, "R.N.D.C. Warden John Doe," and "African American Captain
John Doe" are collectively referred to as the "Supervisory
Defendants." "Caucasian Six Upper North C.O. R.N.D.C. John Doe"
and "R.N.D.C. Intake C.O. African American John Doe" are
collectively referred to as the "Non-Supervisory Defendants."
                                     9
Letter Motion ("Ponte's February 12, 2018 Letter"), dated Feb.

12, 2018    [dkt. no. 35].)


        On February 28, 2018, McNair filed the February

"Opposition."       In the February "Opposition," McNair included

exhibits identifying the date of the incident as January 18,

2016 and identified the defendants in the February

"Opposition's" caption as follows:         "N.Y.C.D.O.C. Comm. Joseph

Ponte"; "R.N.D.C. Warden Collins"; "Captain Antoine"; and "C.O.

R. Gorle."        (February "Opposition" at 1, 6-14.)


        On March 8, 2018, the Court ordered the following briefing

schedule:     Ponte's Motion to Dismiss was due no later than March

6, 2018; McNair's opposition was due no later than April 6,

2018; and Ponte's reply, if any, was due no later than April 27,

2018.     (See Order ("March 2018 Order"), dated Mar. 8, 2018 [dkt.

no. 4 2] , 3. )    Ponte timely served McNair with the Motion to

Dismiss by mail on March 6, 2018, two days prior to the issuance

of the March 2018 Order.        (See Declaration of Service, dated

Mar. 6, 2018 [dkt. no. 39-2], 1.)         On April 27, 2018, Ponte

filed his Motion to Dismiss Response.


        By Order dated June 19, 2018, the Court noted that McNair

filed the February "Opposition" in response to Ponte's February

12, 2018 Letter.       (June 2018 Order at 1.)   Accordingly, the

Court held that, because the February "Opposition" was filed


                                     10
prior to the Motion to Dismiss, it was "not technically a

response to the [M]otion [to Dismiss]."       (Id. )   The Court

ordered McNair to inform it by July 3, 2018 if he wanted it to

consider the February "Opposition" as his opposition to the

Motion to Dismiss or if he wanted to file a separate opposition

to the Motion to Dismiss.     (Id. at 1-2.)    The Court warned

McNair that his "[f]ailure to respond may result in the granting

of the [M]otion [to Dismiss]."     (Id. at 2.)


II.   LEGAL STANDARD


      A. Federal Rule of Civil Procedure 12(b) (6)


      In considering a motion to dismiss pursuant to Rule

12(b) (6) of the Federal Rules of Civil Procedure, the Court must

determine whether the complaint contains "sufficient factual

matter, accepted as true, to 'state a claim for relief that is

plausible on its face.'"     Ashcroft v. Iqbal, 556 U.S. 662,      678

(2009)   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   To meet this standard, a complaint's factual

allegations must permit the Court "to infer more than the mere

possibility of misconduct."     Iqbal, 556 U.S. at 679.     A

complaint that "tenders 'naked assertion[s]' devoid of 'further

factual enhancement'" does not suffice.       Id. at 678   (quoting

Twombly, 550 U.S. at 557).    Nor does a complaint suffice if it

lacks factual allegations sufficient "to give the defendant fair


                                  11
notice of what the claim is and the grounds upon which it

rests."     Port Dock      &   Stone Corp. v. Oldcastle Ne., Inc., 507

F.3d 117, 121 (2d Cir. 2007).            Further, Federal Rule of Civil

Procedure 9(f) provides that "[a]n allegation of time or place

is material when testing the sufficiency of a pleading."               FED. R.

CIV. P.   9 ( f) .


     When plaintiffs proceed prose, the Court must construe

their complaints liberally and interpret them "to raise the

strongest arguments that they suggest."            Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)            (per curiam)

(alteration in original)           (citation omitted).   "Applying the

pleading rules permissively is particularly appropriate when

    . a prose plaintiff alleges civil rights violations."

Rivera v. Westchester County, No. 17 CV 9776 (VB), 2018 WL

6181365, at *2 (S.D.N.Y. Nov. 27, 2018).


     However, "[elven in a prose case.               . threadbare recitals

of the elements of a cause of action, supported by mere

conclusory statements, do not suffice."            Chavis v. Chappius, 618

F.3d 162, 170 (2d Cir. 2010)           (citation omitted).   Nor may the

Court "invent factual allegations" a prose plaintiff has not

himself pled.        Id.




                                         12
      B. Federal Rules of Civil Procedure 16(f) and 41(b)


      "[W]hile prose litigants may in general deserve more

lenient treatment than those represented by counsel, all

litigants, including proses, have an obligation to comply with

court orders" and to diligently advance their cases.          Rudder v.

Jimenez, No. 11 Civ. 3453 (VSB)        (JLC), 2014 WL 1349047, at *3

(S.D.N.Y. Apr. 7, 2014)     (citation omitted), report and

recommendation adopted, No. 11 Civ. 3453 (LTS)          (JLC), 2014 WL

2855012 (S.D.N.Y. June 23, 2014).          The Court of Appeals has

repeatedly held that a failure to do so may result in dismissal

of the action.     Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298,

302   (2d Cir. 2009); see also Lyell Theatre Corp. v. Loews Corp.,

682 F.2d 37, 42-43 (2d Cir. 1982)          (explaining a litigant's duty

to prosecute his case diligently is "vital to the efficient

administration of judicial affairs and provides meaningful

access for other prospective litigants to overcrowded courts").


      Rule 16(f) (1) (C) of the Federal Rules of Civil Procedure

provides:   "[o]n motion or on its own, the court may issue any

just orders, including those authorized by Rule 37 (b) (2) (A) (ii)-

(vii), if a party        . fails to obey a scheduling or other

pretrial order."     FED. R. Crv. P. 16 (f) (1) (C).   One such sanction

is dismissal of the action or proceeding under Federal Rule of

Civil Procedure 37 (b) (2) (A) (v).    Although dismissal is "a harsh


                                      13
remedy," the Court of Appeals has held that it "may be imposed

even against a plaintiff who is proceeding prose, so long as

warning has been given that noncompliance can result in

dismissal."     Valentine v. Museum of Modern Art, 2 9 F. 3d 4 7, 4 9-

50 (2d Cir. 1994)     (citation omitted).     Similarly, under Federal

Rule of Civil Procedure 41(b), the Court is authorized to

dismiss an action "[i]f the plaintiff fails to prosecute or to

comply with [the Federal Rules of Civil Procedure] or a court

order."     FED. R. CIV. P. 41 (b).


      The "same standards govern dismissal under both [16(f) and

37(b)] ."   Camara v. Daise, No. 98 CIV 808 RMB RLE, 2001 WL

263006, at *5 (S.D.N.Y. Mar. 9, 2001).         The Court "may dismiss

an action pursuant to Rule 37 (b) (2) where (1) the party has

demonstrated willfulness, bad faith or fault,        (2) less drastic

sanctions will not work, and (3) the party has been warned of

the risk of dismissal for failure to comply with court orders."

Id.


      Further, "[f]or practical purposes, courts have found that

the factors to be addressed in a Rule 41(b) analysis are

relevant to an analysis under Rule 37(b), and there is little

distinction between the two."         Sanders v. Does, No. 05 Civ. 7005

(RJS), 2008 WL 2117261, at *2 (S.D.N.Y. May 15, 2008).         Those

Rule 41(b) factors are:


                                      14
     (1) the duration of the plaintiff's failure to comply
     with the court order, (2) whether plaintiff was on
     notice that failure to comply would result in
     dismissal, (3) whether the defendants are likely to be
     prejudiced by further delay in the proceedings, (4) a
     balancing of the court's interest in managing its
     docket with the plaintiff's interest in receiving a
     fair chance to be heard, and (5) whether the judge has
     adequately considered a sanction less drastic than
     dismissal.
Dones v. Smalls, No. 17-CV-6038 (JPO), 2018 WL 4211314, at *l

(S.D.N.Y. Sept. 4, 2018)   (citation omitted).     No one of these

five factors is generally dispositive.      Id.


     C. Abandonment


     A court "may, and generally will, deem a claim abandoned

when a plaintiff fails to respond to a defendant's arguments

that the claim should be dismissed."      Lipton v. County of

Orange, 315 F. Supp. 2d 434, 446 (S.D.N.Y. 2004); see also

Robinson v. Fischer, No. 09 Civ. 8882 (LAK)       (AJP), 2010 WL

5376204, at *10 (S.D.N.Y. Dec. 29, 2010)     (collecting cases).

This Court has deemed claims abandoned even in cases where the

plaintiff was proceeding prose.       See, e.g., Porter v. Icahn

House E., LLC, 12 Civ. 4909 (JMF), 2013 U.S. Dist. LEXIS 171019,

at *1 (S.D.N.Y. Dec. 4, 2013)   (deeming the prose plaintiff's

claims abandoned where he failed to oppose the defendant's

motion to dismiss); Tribble, 2013 WL 69229, at *2-3 (deeming the

prose plaintiff's claims abandoned "[n]otwithstanding his

stated intention [six months prior to the date of the order] to

                                 15
pursue his claims," because the prose plaintiff had not filed

any opposition to the defendants' motion to dismiss, which was

filed eight months earlier).


III. DISCUSSION

     A. Federal Rule of Civil Procedure 12(b) (6)


     It is well settled that the "personal involvement of

defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under§ 1983."      Farid v.

Ellen, 593 F.3d 233, 249 (2d Cir. 2010)   (citation omitted); see

also Iqbal, 556 U.S. at 676 (holding "a plaintiff must plead

that each Government-official defendant, through the official's

own individual actions, has violated the Constitution" (emphasis

added)).   Accordingly, first and foremost,   in order to have

sufficiently stated his§ 1983 claims, McNair was required to

show the personal involvement of each Defendant in the conduct

giving rise to those claims.


     As set forth below, the Court finds "dismissal is required"

as to the Supervisory Defendants "on grounds of [McNair's)

failure to show the personal involvement of any [these]

Defendant[s) in the alleged constitutional deprivation[s) ."

Quick v. Westchester County, No. 18-CV-243 (KMK), 2019 WL

1083784, at *5 n.3 (S.D.N.Y. Mar. 7, 2019).    As such, "the Court

need not resolve [the issue of McNair's) fail[ure) to allege

                                16
sufficient facts to state a [constitutional) violation" by any

of the Supervisory Defendants. 10        Id.   On the contrary, as

discussed below, the Court finds that the Non-Supervisory

Defendants were personally involved in the conduct giving rise

to McNair's § 1983 claims.




10 McNair attempts to bring a Monell claim against two of the
Supervisory Defendants:    Ponte and "R.N.D.C. Warden John Doe."
 (See SAC at 2 (alleging these Supervisory Defendants are liable
"under municipal law whereas they         created a policy
and[]/or custom").)    In Monell v. Dep't of Soc. Servs., 436 U.S.
658 (1978), the Supreme Court set forth the standard for
evaluating the liability of municipalities under§ 1983.     Ponte
and "R.N.D.C. Warden John Doe" cannot be liable under such a
theory because they are not municipalities.    See Segal v. City
of New York, 459 F.3d 207, 219 (2d Cir. 2006) ("Monell does not
provide a separate cause of action for the failure by the
government to train its employees; it extends liability to a
municipal organization where that organization's failure to
train, or the policies or customs that it has sanctioned, led to
an independent constitutional violation."); Price v. City of New
York, No. 15 Civ. 5871 (KPF), 2018 WL 3117507, at *6 (S.D.N.Y.
June 25, 2018) (" [I) t is not enough for the plaintiff to allege
that one of the municipality's employees or agents engaged in
some wrongdoing. The plaintiff must show that the municipality
itself caused the violation of the plaintiff's rights."
 (emphasis added)). Although McNair identifies Ponte as the
"N.Y.C. D.O.C. Comm." and presumably the "John Doe" as the
warden of the R.N.D.C., no municipal organization or entity,
including the D.O.C. or R.N.D.C., has ever been named as a
Defendant in this action. Although McNair states, "t[hese) acts
were committed by the New Y[ork) City Department of Correction
entity acting under the color of state law," (SAC at 2), like
"Deputy Warden Security John/Jane Doe," D.O.C. is not listed as
a defendant in the SAC's caption; it appears only in the body of
the SAC. As explained below, because of McNair's failure to
follow court orders instructing him properly to identify the
Defendants, the Court does not consider D.O.C. a defendant in
this case for purposes of deciding the Motion to Dismiss.
                                    17
     Liberally construing the SAC, as the Court must, see

Henriquez-Ford, 2016 WL 93863, at *1, McNair purports to bring

§ 1983 claims of excessive force and deliberate indifference to

conditions of confinement against "Caucasian Six Upper North

C.O. R.N.D.C. John Doe" based on McNair's exposure to the

chemical agent and§ 1983 claims of deliberate indifference to

medical needs and a violation of the Equal Protection Clause of

the Fourteenth Amendment against "R.N.D.C. Intake C.O. African

American John Doe" based on "R.N.D.C. Intake C.O. African

American John Doe's" alleged failure to provide McNair with

adequate medical care after he was sprayed with the chemical

agent.


     In§ 1983 actions, parties may seek redress for "the

deprivation of any rights, privileges, or immunities secured by

the Constitution."   42 U.S.C. § 1983.    Claims for deliberate

indifference to conditions of confinement, deliberate

indifference to medical needs, and excessive force are properly

brought under the Eighth Amendment for convicted prisoners and

the Fourteenth Amendment for pretrial detainees.     See Darnell v.

Pineiro, 849 F.3d 17, 29 (2d Cir. 2017)    (deliberate indifference

to conditions of confinement); Rodriguez v. County of

Westchester, No. 15 Civ. 9626 (PAE), 2017 WL 118027, at *7

(S.D.N.Y. Jan. 11, 2017)   (deliberate indifference to medical

needs); Holmes v. City of New York, No. 17CV3874 (WHP), 2018 WL

                                 18
4211311, at *2 n.1, *5 (S.D.N.Y. Sept. 4, 2018)    (excessive

force).


     It had long been the case in this Circuit that "[c]laims

for deliberate indifference to a serious medical condition or

other serious threat to the health or safety of a person in

custody should be analyzed under the same standard irrespective

of whether they are brought under the Eighth or Fourteenth

Amendment," Caiozzo v. Koreman, 581 F.3d 63, 72 (2d Cir.

2009), overruled by Darnell v. Pineiro, 849 F.3d 17 (2d Cir.

2017).     Likewise, "(t]he same legal standard applie[d] to both

Eighth and Fourteenth Amendment excessive force claims,

regardless of the amendment under which they ar[o]se."     Lewis v.

Clarkstown Police Dep't, No. 11 Civ. 2487(ER), 2014 WL 6883468,

at *3 (S.D.N.Y. Dec. 8, 2014).


     However, "the relevant jurisprudence changed dramatically"

in 2015.    Little v. Mun. Corp., City of N.Y., No. 12-CV-5851

(KMK), 2017 WL 1184326, at *7 (S.D.N.Y. Mar. 29, 2017).     In

Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), the Supreme

Court "distinguished between Eighth and Fourteenth Amendment

claims in holding that a pretrial detainee alleging that an

officer used excessive force against him in violation of the

Fourteenth Amendment need not demonstrate that such officer was

subjectively aware that his use of force was unreasonable."


                                  19
Ross v. Correction Officers John & Jane Does 1-5, 610 F. App'x

75, 76 n.1 (2d Cir. 2015)   (citing Kingsley, 135 S. Ct. 2466,

2470-71); Little, 2017 WL 1184326, at *7 ("[T]he Supreme Court

concluded that plaintiffs bringing excessive force claims under

the Fourteenth Amendment do not need to satisfy the subjective

intent component of claims brought under

the Eighth Amendment.").


     "Kingsley thus altered the test previously used in the

Second Circuit for claims arising under the Fourteenth

Amendment," Portillo v. Webb, No. 16 Civ. 4731 (VEC)    (GWG), 2017

WL 4570374, at *4 (S.D.N.Y. Oct. 11, 2017), report and

recommendation adopted, No. 16-CV-4731 (VEC) (GWG), 2018 WL

481889 (S.D.N.Y. Jan. 17, 2018), including excessive force

claims and deliberate indifference claims,    see Little, 2017 WL

1184326, at *8 ("[T]he Supreme Court's decision in Kingsley

revised the applicable standard for excessive force claims.");

Darnell, 849 F.3d at 34-35 (recognizing that Kingsley overruled

Second Circuit law in the Fourteenth Amendment "deliberate

indifference" context).


      McNair alleges that his constitutional rights under both

the Eighth and Fourteenth Amendments were violated as a result

of the incident at issue in the SAC.    (SAC at 1.)   However, the

Court notes that "neither side has expressly stated" whether


                                20
McNair was a pretrial detainee or convicted prisoner while he

was incarcerated the R.N.D.C. at the time of the incident.

Nonetheless, for purposes of the forthcoming analysis, McNair

"appears to have been a pretrial detainee at all times relevant

here."   Feliciano v. Anderson, No. 15-CV-4106 (LTS)   (JLC), 2017

WL 1189747, at *8 (S.D.N.Y. Mar. 30, 2017);    (see Letter from

Larry McNair, dated Apr. 22, 2016 [dkt. no. 8], 1 ("I am

considering taking a plea in my criminal matter.").


     Accordingly, the Court shall proceed to evaluating the Non-

supervisory and Supervisory Defendants' respective personal

involvement in the conduct giving rise to McNair's § 1983 claims

before analyzing each of those four claims under their

respective Fourteenth Amendment standards against the Non-

Supervisory Defendants in turn.


          1. Personal Involvement


               i. Non-Supervisory Defendants


     "A defendant may be personally involved in a constitutional

deprivation within the meaning of 42 U.S.C. § 1983 .        [if

t]he defendant.      directly participated in the infraction."

Wingate v. Robert N. Davoren Ctr., No. 12 CIV. 552l(ALC), 2013

WL 4856573, at *5 (S.D.N.Y. Sept. 10, 2013).    Here, McNair

alleges "Caucasian Six Upper North C.O. R.N.D.C. John Doe"

exposed McNair to a chemical agent and "R.N.D.C. Intake C.O.

                                  21
African American John Doe" refused to have McNair seen by

medical staff and did not decontaminate McNair after the

exposure.   (SAC at 2.)


     "These allegations demonstrate a direct and tangible

connection" to the misconduct alleged.       Wingate, 2013 WL

4856573, at *5.    As such, McNair has satisfied the personal

involvement element of a§ 1983 claim as to "Caucasian Six Upper

North C.O. R.N.D.C. John Doe" and "R.N.D.C. Intake C.O. African

American John Doe."


                  ii. Supervisory Defendants


     "[R]espondeat superior [does] not apply to the§ 1983

claims," Greenfield v. City of New York, No. 99 CIV. 2330(AJP),

2000 WL 124992, at *10 (S.D.N.Y. Feb. 3, 2000)      (citation

omitted); instead, "a plaintiff must plead that each Government-

official defendant, through the official's own individual

actions, has violated the Constitution," Iqbal, 556 U.S. at 676.

Accordingly, a defendant may not be held liable under§ 1983

solely because that defendant employs or supervises someone who

violated the plaintiff's rights.       See O'Dell v. Bill, No. 13-CV-

1275 (FJS/TWD), 2015 WL 710544, at *4 (N.D.N.Y. Feb. 18, 2015)

("[S]upervisory officials may not be held liable merely because

they held positions of authority." (citing Black v. Coughlin, 76

F. 3d 72, 74 (2d Cir. 1996)).

                                  22
     However, a supervisor's personal involvement may be

established by showing:


     (1) the defendant participated directly in the alleged
     constitutional violation, (2) the defendant, after
     being informed of the violation through a report or
     appeal, failed to remedy the wrong, (3) the defendant
     created a policy or custom under which
     unconstitutional practices occurred, or allowed the
     continuance of such a policy or custom, (4) the
     defendant was grossly negligent in supervising
     subordinates who committed the wrongful acts, or (5)
     the defendant exhibited deliberate indifference to the
     rights of inmates by failing to act on information
     indicating that unconstitutional acts were occurring.
King v. Falco, No. 16 CV 6315 (VB), 2018 WL 6510809, at *6

(S.D.N.Y. Dec. 11, 2018)    (quoting Colon v. Coughlin, 58 F.3d

865, 873 (2d Cir. 1995)).


     Although "[t]he Second Circuit has not yet definitively

decided which of the Colon factors remains a basis for

establishing supervisory liability in the wake of Ashcroft v.

Iqbal, 556 U.S. 662 (2009), which rejected the argument that 'a

supervisor's mere knowledge of his subordinate's discriminatory

purpose amounts to the supervisor's violating the Constitution.'

Id. at 1949," Yolanda D. Tyson v. Town of Ramapo et al., No. 17-

CV-4990   (KMK), 2019 WL 1331913, at *16 (S.D.N.Y. Mar. 25, 2019),

"even assuming the continuing vitality of all of the Colon

factors," Holmes v. Capra, No. 17-CV-01313 (NSR), 2018 WL

3117511, at *3 (S.D.N.Y. June 25, 2018), McNair has failed




                                  23
plausibly to allege conduct by the Supervisory Defendants that

falls into any one of the five categories identified above.


     The gravamen of the SAC is that "Caucasian Six Upper North

C.O. R.N.D.C. John Doe" sprayed McNair with a chemical agent and

"R.N.D.C. Intake C.O. African American John Doe" refused to have

McNair seen by medical staff and did not decontaminate McNair

following his exposure to the chemical agent.       (See SAC at 2.)

Specific references to the Supervisory Defendants appear in the

SAC only in the context of their supervision of the Non-

Supervisory Defendants.     (See id.   (alleging that as "supervisory

officials defendants," Ponte and "R.N.D.C. Warden John Doe"

"created a policy and[]/or custom that requires the Defendants

t[o] check with the medical services to inquir[e] as t[o]

whether the [McNair]       . has a medical condition where the use

of any chemical agent exposure could result in [McNair's]

death");   id.   (alleging the Decontamination Policy or Custom was

"their custom [or] policy") ; 11 id.   (alleging that, due to

"R.N.D.C. Intake C.O. African American John Doe's" failure to

provide McNair medical care, "African American Captain John Doe"



11McNair expressly alleges that Ponte and "R.N.D.C. Warden John
Doe" "created" the Medical Condition Policy or Custom.   (Id.)
As to the Decontamination Policy or Custom, McNair only alleges
that it was "their custom [ or] policy."  (Id.) Liberally
construing the SAC, see Henriquez-Ford, 2016 WL 93863, at *1,
the Court finds that McNair alleges that all three Supervisory
Defendants "created" the Decontamination Policy or Custom.
                                  24
failed in "his duty and responsibility" to provide McNair

"access to adequate and prompt medical care and tre[a]tment

consistent with the minimum standards of the Board of

C [o] rrection Staff").)


     However, the SAC contains no allegations whatsoever that

the Supervisory Defendants were involved in, aware of, or

somehow permitted or ordered the alleged use of the chemical

agent or the alleged refusal to provide medical care thereafter.

The SAC does not even allege that they were present during the

incident at issue.    See Sash v. United States, 674 F. Supp. 2d

531, 544 (S.D.N. Y. 2009).   "And, to construe from" McNair' s

allegations that the Supervisory Defendants had any personal

involvement in the purported use of the chemical agent or the

purported refusal of medical care "would be pure speculation."

Laporte v. Keyser, No. 14-CV-8293 (KMK), 2018 WL 794621, at *6

(S.D.N.Y. Feb. 8, 2018); see also Twombly, 550 U.S. at 555

(holding that "[f]actual allegations must be enough to raise a

right to relief above the speculative level").


     McNair's claim that the Supervisory Defendants "created"

the alleged D.O.C. customs or policies under which

unconstitutional practices occurred,   (see SAC at 2), also fails

because "it merely alleges a legal conclusion and thus fails as

a matter of law."    Lara-Grimaldi v. County of Putnam, No. 17-CV-


                                 25
622 (KMK), 2018 WL 1626348, at *12 n.9 (S.D.N.Y. Mar. 29, 2018).

This Court has long recognized that "[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory

statements, do not suffice."   Id.    (citing Iqbal, 556 U.S. at

678); see also Twombly, 550 U.S. at 555 (holding that although

the Court must take all of the factual allegations in the

complaint as true for the purposes of a motion to dismiss, the

Court is "not bound to accept as true a legal conclusion couched

as a factual allegation" (citation omitted)).


     Not only does McNair fail sufficiently to allege any facts

indicating in any way how or when the Supervisory Defendants

created these policies or customs, but he also fails to allege

that unconstitutional practices flowed from them, as required by

Colon.   King, 2018 WL 6510809, at *6 ("(3) the defendant created

a policy or custom under which unconstitutional practices

occurred.      ." (quoting Colon, 58 F.3d at 873)).    McNair also

does not allege that the Supervisory Defendants allowed the

continuance of either policy or custom; instead, McNair alleges

that he suffered harm because the Non-Supervisory Defendants

allegedly ignored these policies or customs.      (See SAC at 2

(alleging that, before spraying McNair, "Caucasian Six Upper

North C.O. R.N.D.C. John Doe" "ignored" the Medical Condition

Policy or Custom); id.   (alleging "R.N.D.C. Intake C.O. African

American John Doe" did not decontaminate McNair following his

                                 26
exposure to the chemical agent, as required by the

Decontamination Policy or Custom).)


     Further, "Second Circuit law has long taught that, even

within the context of the Colon framework,    'merely recit[ing]

the legal elements of a successful§ 1983 claim for supervisory

liability       . does not meet the plausibility pleading

standard.'"    Samuels v. Fischer, 168 F. Supp. 3d 625, 636-37

(S.D.N.Y. 2016)   (citation omitted).   In that vein, McNair's

allegations are also insufficient because they are bereft of any

specific facts regarding the Supervisory Defendants' role in

supervising the Non-Supervisory Defendants.    McNair "does not

allege any facts from which the Court could reasonably infer

that [the Supervisory Defendants] participated in this alleged

mistreatment, were present when it allegedly occurred, knew

about it, or were grossly negligent in any way."     McAllister v.

N.Y.C. Police Dep't, 49 F. Supp. 2d 688, 700 (S.D.N.Y. 1999)

(citation omitted)).   The Supervisory Defendants "cannot be held

personally liable for constitutional violations by other

Defendants merely 'because [they] w[ere] in.       . high

position[s] of authority in the prison system."    Laporte, 2018

WL 794621, at *7 (quoting Wright v. Smith, 21 F.3d 496, 501 (2d

Cir. 1994)).   Personal involvement requires a showing of more

than the "linkage in the prison chain of command."     Samuels, 168

F. Supp. 3d at 637 (citation omitted).

                                 :i I
     Finally, the SAC lacks any allegation that the Supervisory

Defendants failed to intervene in "Caucasian Six Upper North

C.O. R.N.D.C. John Doe'sll alleged use of the chemical agent or

"R.N.D.C. Intake C.O. African American John Doe'sll alleged

denial of medical care, failed to remedy a known wrong, or

"exhibit[ed] deliberate indifferencell to McNair's rights "by

failing to act on information indicating that unconstitutional

acts were occurring.ll    Laporte, 2018 WL 794621, at *7 (citation

omitted).


     Nor does McNair allege that the Supervisory Defendants were

aware that "Caucasian Six Upper North C.O. R.N.D.C. John Doell or

"R.N.D.C. Intake C.O. African American John Doell had a history

of using chemical agents or denying medical care, such that the

Court could reasonably infer the Supervisory Defendants knew a

chemical agent may be used against McNair or that he may be

denied medical care.     See id.; see also Sash, 674 F. Supp. 2d at

545 (finding no personal involvement where the supervisory

defendant was not "aware [the non-supervisory defendants] were

going to use excessive forcell and had no "realistic opportunity

to intervene to prevent the harm from occurringll (citation

omitted)).


     Accordingly, because McNair does not plausibly allege the

Supervisory Defendants' personal involvement even under the most


                                  28
liberal application of Colon, all claims against the Supervisory

Defendants are dismissed.


          2. 18 U.S.C. § 1983 Claims Against Non-Supervisory
             Defendants

                 i. Excessive Force Claim Against "Caucasian Six
                    Upper North C.0. R.N.D.C. John Doe"

     "[T]he right of pretrial detainees to be free from

excessive force amounting to punishment is protected by the Due

Process Clause of the Fourteenth Amendment."     Knight v. City of

New York, No. 16-CV-7888 (RJS), 2019 WL 95480, at *3 (S.D.N.Y.

Jan. 2, 2019)    (quoting United States v. Walsh, 194 F.3d 37, 47

(2d Cir. 1999)).     For such a claim, a "pretrial detainee must

show only that the force purposely or knowingly used against him

was objectively unreasonable."     Kingsley, 135 S. Ct. at 2473.

"Although the Supreme Court left open the possibility that

the reckless use of force may suffice in certain cases, it

reiterated that the accidental or negligent infliction of

harm 'is categorically beneath the threshold of constitutional

due process.'"     Holmes, 2018 WL 4211311, at *5 (quoting

Kingsley, 135 S. Ct. 2472-73).


     Contextual factors bearing on the objective reasonableness

of the force include "the relationship between the need for the

use of force and the amount of force used[;]          the extent of

the plaintiff's injury; any effort made by the officer to temper


                                  29
or to limit the amount of force; the severity of the security

problem at issue; the threat reasonably perceived by the

officer; and whether the plaintiff was actively resisting."

Edrei v. Maguire, 892 F.3d 525, 534 (2d Cir. 2018)   (quoting

Kingsley, 135 S. Ct. at 2473).   "These non-exhaustive

considerations 'inform the ultimate Fourteenth Amendment

inquiry: whether the governmental action was rationally related

to a legitimate governmental objective.'"   Holmes, 2018 WL

4211311, at *5 (quoting Edrei, 892 F.3d at 536).


     In the SAC, McNair alleges that, during a discussion about

his psychotropic medications with "Caucasian Six Upper North

C.O. R.N.D.C. John Doe," "Caucasian Six Upper North C.O.

R.N.D.C. John Doe" sprayed McNair with a chemical agent at close

range, even though McNair "did not pose a threat," was behind

two steel doors, and "did not in fact make any physical contact

with" "Caucasian Six Upper North C.O. R.N.D.C. John Doe."       (Id.

at 2-3.)   Before spraying McNair, "Caucasian Six Upper North

C.O. R.N.D.C. John Doe" "ignored [a] custom and policy"

requiring him to check with medical services to see whether

McNair suffered from a medical condition where the use of a

chemical agent on McNair could result in McNair's death.      (Id.

at 2.)




                                 30
     Although not identical, the instant case is analogous

to Tracy v. Freshwater, 623 F.3d 90 (2d Cir. 2010), a case in

which the Court of Appeals affirmed the denial of summary

judgment where the defendant and the plaintiff-detainee disputed

whether plaintiff had been handcuffed at the time he was sprayed

and whether he had been physically resistant.       Id. at 98.

Because the district court was "compelled            to credit

[plaintiff's] version of the events," the Court of Appeals held

that "a reasonable juror could find that the use of pepper spray

deployed mere inches away from the face of a defendant already

in handcuffs and offering no further active resistance

constituted an unreasonable use of force."    Id.


     Ponte does not dispute that when "Caucasian Six Upper North

C.O. R.N.D.C. John Doe" sprayed McNair at close range, McNair

"did not pose a threat."    (See Motion to Dismiss Mem. at 6

(quoting SAC at 2) .)   However, like the circumstances in Tracy,

McNair and Ponte appear to dispute two central facts:       whether

McNair was behind two steel doors and made any physical contact

with "Caucasian Six Upper North C.O. R.N.D.C. John Doe" when

"Caucasian Six Upper North C.O. R.N.D.C. John Doe" sprayed him.

(See SAC at 2-3 (including these facts); Motion to Dismiss Mem.

at 6, 6 n.1 (omitting these facts from the "Statement of Facts,"

despite explicitly acknowledging that "[f]or the purposes of

this motion, Defendant, as he must, assumes the factual
                                 jl
allegations contained in the Second Amended Complaint to be

true") . )   "Crediting [McNair's) version of events[,)       . as we

must," Knight, 2019 WL 95480, at *4 (citing Okin v. Vill. of

Cornwall-on-Hudson Police Dep't, 577 F.3d 415, 427 (2d Cir.

2009)), "the Court is plainly bound by Tracy's holding that

deploying pepper spray on a detainee, who," Knight, 2019 WL

95480, at *4, as Ponte and McNair agree "did not pose a threat"

and, as McNair claims, was behind two steel doors and "did not

in fact make any physical contact with" "Caucasian Six Upper

North C.O. R.N.D.C. John Doe" at the time "Caucasian Six Upper

North C.O. R.N.D.C. John Doe" sprayed him,      (SAC at 2-3), "could

constitute unreasonable force in violation of the Fourteenth

Amendment."    Knight, 2019 WL 95480, at *4.


      "[O)bjective reasonableness turns on the 'facts and

circumstances of each particular case.'"       Id. at *3

(quoting Kingsley, 135 S. Ct. at 2473).     "[T)he Court must

determine objective reasonableness 'from the perspective of a

reasonable officer on the scene, including what the officer knew

at the time,' and accounting for the "'legitimate interests that

stem from [the government's) need to manage the facility in

which the individual is detained.'""     Id.; see also Knight, 2019

WL 95480, at *3 ("'[T]he effective management of the detention

facility once the individual is confined' has been determined by

the Supreme Court to be 'a valid objective that may justify
                                  j,:
imposition of conditions and restrictions of pretrial detention

and dispel any inference that such restrictions are intended as

punishment.'" (quoting Bell v. Wolfish, 441 U.S. 520, 540,

(1979)).


     Although McNair "does not expressly allege it, the [SAC]

says enough for this Court to infer that [McNair] had done

nothing to warrant the use of a chemical spray."   Roundtree v.

City of New York, No. 15CV8198 (WHP), 2018 WL 1586473, at *7

(S.D.N.Y. Mar. 28, 2018); see Velez v. McDonald, No. 10cv483

(JBA), 2011 WL 1215442, at *4 (D. Conn. Mar. 27, 2011)   (" [I]t

can readily be inferred from his allegations that the amount

of force used by Defendants far exceeded the need for

that force, particularly in the absence of any defined threat or

any attempt to temper the severity of Defendants' treatment of

[plaintiff]."); cf. Vargas v. N.Y.C. Dep't of Corr., No. 17 Civ.

2544 (JGK), 2018 WL 3392873, at *3 (S.D.N.Y. July 12, 2018)

("With respect to the amount of force that was actually used

against the plaintiff, it was objectively reasonable because

Officer Trotman was attempting to stop an inmate fight, which is

a legitimate governmental objective for a DOC Officer and he did

not use more force than necessary to quell the inmate

altercation.") .




                               33
     Further, the Court finds that "Caucasian Six Upper North

C.O. R.N.D.C. John Doell "acted intentionally or recklessly

failed to act with reasonable care.ll     Roundtree, 2018 WL

1586473, at *7.    Specifically, before spraying McNair,

"Caucasian Six Upper North C.O. R.N.D.C. John Doell "ignored [a]

custom and policyll requiring him to check with medical services

to see whether McNair suffered from a medical condition where

the use of a chemical agent on McNair could result in McNair's

death.    (SAC,at 2.)   In addition, a medical permit states that

McNair should not be exposed to chemical agents.      (Id.at3.)


     Although the Court has already found above that McNair

failed to establish supervisory liability against the

Supervisory Defendants based on the existence of the Medical

Condition Policy or Custom, for purposes of its excessive force

analysis, the Court "credit[s]    [McNair's] version of the eventsll

and assumes such a policy or custom existed at the time of the

incident.   Tracy, 623 F.3d at 98.     In doing so, the Court finds

McNair has sufficiently alleged that "Caucasian Six Upper North

C.O. R.N.D.C. John Doell acted "purposefully or knowingly,     'or

possibly [recklessly],'ll Vargas, 2018 WL 3392873, at *2 (quoting

Kingsley, 135 S. Ct. at 2472), because "Caucasian Six Upper

North C.O. R.N.D.C. John Doell knew about but ignored the Medical

Condition Policy or Custom and medical permit when he sprayed

McNair,   (see SAC at 2).   Cf. Vargas, 2018 WL 3392873, at *3

                                  34
("[T]he plaintiff alleges that Officer Trotman intended to spray

the fighting inmates. At most, Officer Trotman's actions against

the plaintiff were negligent, and thus he did not act with the

requisite intent to use force against the plaintiff.").


     Accordingly, because McNair has sufficiently pled that

"Caucasian Six Upper North C.O. R.N.D.C. John Doe" acted with

the necessary intent for an excessive force claim and that his

actions were objectively unreasonable, the Court denies Ponte's

motion to dismiss this claim against "Caucasian Six Upper North

C.O. R.N.D.C. John Doe" on 12(b) (6) grounds.


                  ii. Deliberate Indifference to Conditions of
                      Confinement Claim Against "Caucasian Six
                      Upper North C.O. R.N.D.C. John Doe"

     In order to establish a§ 1983 claim of deliberate

indifference to conditions of confinement, a pretrial detainee

must demonstrate that a defendant "acted with deliberate

indifference to the challenged conditions."     Darnell, 849 F.3d

at 29.   This involves satisfying two prongs:    an "objective

prong"; and a subjective or "mens rea prong."     Id.   To prove the

objective prong, the pretrial detainee "must show that the

condition[ ]        . pose[s] an unreasonable risk of serious

damage to his health,' which includes the risk of serious damage

to 'physical and mental soundness.'"     Id. at 30 (citations

omitted)).     In making that evaluation, "[t]here is no 'static


                                  35
test' to determine whether a deprivation is sufficiently

serious; instead,    'the conditions themselves must be evaluated

in light of contemporary standards of decency.'"        Id.

(citing Blissett v. Coughlin, 66 F.3d 531, 537 (2d Cir. 1995)).


        To prove the mens rea prong, the pretrial detainee must

show that the defendant "acted intentionally to impose the

alleged condition, or recklessly failed to act with reasonable

care to mitigate the risk that the condition posed to

the pretrial detainee even though the defendant-official knew,

or should have known, that the condition posed an excessive risk

to health or safety."     Darnell, 849 F.3d at 35.     "As with a

claim for excessive force, sustaining a claim for deliberate

indifference to conditions of confinement requires a plausible

allegation that the defendants acted with at least recklessness

in imposing the condition."     Vargas, 2018 WL 3392873, at *3

(quoting Darnell, 849 F.3d at 36).     "Allegations of 'mere

negligence' do not suffice."     Sanders v. City of New York, No.

16 Civ. 7426 (PGG), 2018 WL 3117508, at *6 (S.D.N.Y. June 25,

2018)    (quoting Darnell, 849 F.3d at 36).   Instead, "an alleged

'reckless or intentional action (or inaction)' is only

sufficient if it is 'the product of a voluntary act (or

omission) by the [defendant-]official.'"      Sanders, 2018 WL

3117508, at *6 (quoting Darnell, at 36 n.16).        However, the

pretrial detainee "does not need to show that any defendant was

                                  3b
subjectively aware of the harmfulness associated with the

conditions."     Rodriguez v. City of New York, No. 15-CV-07945

(ALC), 2018 WL 1276826, at *3 (S.D.N.Y. Mar. 9, 2018).


     McNair suffers from "serious and persistent" physical

medical conditions, namely, congestive heart failure, high blood

pressure, and seizures; due to these medical conditions,

exposure to a chemical agent could result in McNair's death.

(SAC at 2-3.)        McNair has previously received emergency

treatment in the clinic for chest pains and difficulty

breathing.     (Id. at 3.)    A medical permit states that McNair

should not be exposed to chemical agents.        (Id.)   McNair also

suffers from "persistent and serious" psychological medical

conditions, namely, schizoaffective disorder, depression, and

anxiety.     (Id.)     Before spraying McNair, "Caucasian Six Upper

North C.O. R.N.D.C. John Doe" "ignored [a] custom and policy"

requiring him to check with medical services to see whether

McNair suffered from a medical condition where the use of a

chemical agent on McNair could result in McNair's death. 12       (Id.

at 2.)




12As noted above, although the Court has already found that
McNair failed to establish supervisory liability against the
Supervisory Defendants based on the existence of the Medical
Condition Policy or Custom, for purposes of its deliberate
indifference to conditions of confinement analysis, the Court
"credit[s] [McNair's] version of the events" and (continued)
                                     37
        Drawing all reasonable inferences in McNair's favor, as the

Court must, see Holmes, 2018 WL 4211311, at *6, the Court finds

that McNair's allegations indicate the deployment of the

chemical agent "pose[d] an unreasonable risk of serious damage

to his health,"     Darnell, 849 F.3d at 30 (quoting Walker v.

Schult, 717 F.3d 119, 125 (2d Cir. 2013)), because, "Caucasian

Six Upper North C.O. R.N.D.C. John Doe" sprayed McNair without

regard to whether McNair suffered from a physical or

psychological medical condition and whether the administration

of the chemical agent would exacerbate any of McNair's

conditions.


        As such, the Court further finds that "Caucasian Six Upper

North C.O. R.N.D.C. John Doe" "knew of and disregarded" this

risk of harm to McNair "leading up to the incident."     Brown v.

City of New York, No. 13-CV-06912 (TPG), 2017 WL 1390678, at *11

(S.D.N.Y. Apr. 17, 2017); see also Gumora v. City of New York,

No. 17 CIV. 2300 (LGS), 2018 WL 736018, at *6 (S.D.N.Y. Feb. 5,

2018)    ("[Plaintiff's] papers plead facts sufficient to suggest

that the [New York Department of Corrections] staff knew about

the prevalence of fires in the [prison], but did not take

reasonable precautions to deal with the fires and accompanying

smoke."); Rodriguez, 2018 WL 1276826, at *4 (finding plaintiff's


(continued) assumes such a policy or custom existed at the time
of the incident. Tracy, 623 F.3d at 98.
                                  38
allegations sufficient to state a claim where plaintiff's

chronic lower-back pain "was known to the Defendants through his

Correctional Health Services medical records" and "Defendants

denied his repeated requests for the second mattress or

replacement mattress, despite knowledge of his condition")


     This Court has addressed conditions of confinement claims

in which plaintiffs were exposed to chemical agents at least

three times since the Supreme Court decided Kingsley.     See

McArdle v. Ponte, No. 17CV2806 (WHP), 2018 WL 5045337 (S.D.N.Y.

Oct. 17, 2018); Holmes, 2018 WL 4211311, at *5-6; Vargas, 2018

WL 3392873, at *3.   Although the Court found the plaintiff

failed to state a condition of confinement claim in each of

these cases, they are all factually distinguishable from the

instant case.

     Here, "Caucasian Six Upper North C.O. R.N.D.C. John Doe"

sprayed McNair, and only McNair, at close range during a

discussion about McNair's psychotropic medications, even though

McNair "did not pose a threat," was behind two steel doors, and

"did not in fact make any physical contact with" "Caucasian Six

Upper North C.O. R.N.D.C. John Doe."   (Id. at 2-3.)

Dissimilarly, the McArdle, Holmes, and Vargas plaintiffs were

inadvertently sprayed by defendants attempting to de-escalate

prisoner conflicts between or caused by non-party inmates.


                                39
McArdle, 2018 WL 5045337, at *l, *4 (finding plaintiff's

"allegations suggest that his exposure to pepper spray, while

unfortunate, was at most negligent or accidental" where

plaintiff acknowledged he was merely an innocent bystander in

the vicinity where the spray was deployed); Holmes, 2018 WL

4211311, at *2, *6 (finding plaintiff failed to allege defendant

acted with the requisite mens rea where defendant sprayed

inmates in a nearby cell with a chemical spray and the gas from

the spray leaked into plaintiff's cell); Vargas, 2018 WL

3392873, at *3 ("[P]laintiff alleges that [defendant] intended

to spray the fighting inmates and that the plaintiff 'also got

sprayed'").    Although the Court certainly recognizes that

"'[w]ide ranging deference' must be accorded to the actions of

prison officials in responding to an inmate confrontation,"

McArdle, 2018 WL 5045337, at *4 (quoting Perez v. City of New

York, No. 17 Civ. 366 (BMC)   (LB),   2017 WL 684186, at *2

(E.D.N.Y. Feb. 21, 2017) ), such deference does not change the

result here.


     Accordingly, the Court finds McNair has sufficiently stated

a claim of deliberate indifference to conditions of confinement

against "Caucasian Six Upper North C.O. R.N.D.C. John Doe" and

therefore denies Ponte's motion to dismiss this claim on

12(b) (6) grounds.



                                 40
               iii. Deliberate Indifference to Medical Needs
                    Claim Against "R.N.D.C. Intake C.O. African
                    American John Doe"

     To state a claim for deliberate indifference to medical

needs under§ 1983, a plaintiff must satisfy a two-prong test.

"The first prong is objective:    'the alleged deprivation of

adequate medical care must be sufficiently serious.'"        White v.

City of New York, No. 16 Civ. 6183 (LGS), 2017 WL 3575700, at *3

(S.D.N.Y. Aug. 17, 2017)    (citation omitted).   To satisfy the

first prong, "the inmate must show that the conditions, either

alone or in combination, pose an unreasonable risk of serious

damage to his health."     Walker, 717 F.3d at 125.     To create such

risk, a condition must be one "of urgency, one that may produce

death, degeneration, or extreme pain, exists."        Holmes, 2018 WL

4211311, at *6 (citations omitted).


     Examples of symptoms or injuries that reveal a sufficiently

serious condition include ones that "a reasonable doctor or

patient would surely consider important and meriting comment or

treatment," that would "significantly affect the patient's daily

activities," or "reflect the existence of substantial pain."

Rodriguez, 2017 WL 118027, at *9 (citing Chance v. Armstrong,

143 F.3d 698, 702 (2d Cir. 1998)).     Nonetheless, "[t]here is no

settled, precise metric to guide a court in its estimation of


                                  41
the seriousness of a prisoner's medical condition."        Brock v.

Wright, 315 F.3d 158, 162 (2d Cir. 2003).        A court's inquiry,

therefore, "must be tailored to the specific circumstances of

each case."   Smith v. Outlaw, No. 15-CV-9961 (RA), 2017 WL

4417699, at *2 (S.D.N.Y. Sept. 30, 2017)    (quoting Smith v.

Carpenter, 316 F.3d 178, 185 (2d Cir. 2003)).


     The second prong is subjective and requires a court to

consider the defendant's mental state.     Under this prong, "a

defendant possesses the requisite mens rea when he acts or fails

to act under circumstances in which he knew, or should have

known, that a substantial risk of serious harm to

the pretrial detainee would result."     Feliciano, 2017 WL

1189747, at *13 (applying Darnell to a deliberate indifference

to medical needs claim under§ 1983).     A defendant's "actions

[must be] more than merely negligent."     Id.    (quoting Salahuddin

v. Goord, 467 F.3d 263, 280 (2d Cir. 2006)).


     "The objective prong is the same regardless of whether the

plaintiff is a pretrial detainee or a [convicted] prisoner."

White, 2017 WL 3575700, at *3 (citing Feliciano, 2017 WL

1189747, at *10); see also Ackridge v. Aramark Corr. Food

Servs., No. 16-CV-6301, 2018 WL 1626175, at *19 n.19 (S.D.N.Y.

Mar. 30, 2018)   (holding that, even after Darnell, "[t]he first

element" of "deliberate indifference claims .           'is evaluated


                                 42
the same way under both the Eighth Amendment and Fourteenth

Amendment'" (quoting Darnell, 849 F.3d at 30)).      Accordingly,

although for purposes of deciding the Motion to Dismiss the

Court views McNair as a pretrial detainee bringing this claim

under the Fourteenth Amendment, the Court necessarily relies on

cases evaluating Eighth Amendment claims brought by convicted

prisoners in considering the objective prong.


     McNair asserts that he has "persistent[ly]" suffered from

several physical medical conditions - namely, congestive heart

failure, high blood pressure, and seizures - and several

psychological medical conditions - namely, schizoaffective

disorder, depression, and anxiety.   (SAC at 2-3.)     McNair

further alleges that, as a result of the incident, he now

suffers from blurred vision, depression, heightened anxiety,

auditory hallucinations, suicidal ideations, nightmares,

increased cardiac problems, and wears a pacemaker in his chest

for "low percentage of ejection fraction."   (Id. at 3-4.)       As to

the incident itself, McNair alleges that after "Caucasian Six

Upper North C.O. R.N.D.C. John Doe" sprayed him with the

chemical agent, McNair was escorted to the R.N.D.C.'s intake

area by "R.N.D.C. Intake C.O. African American John Doe."         Id.

at 2.)   Once there, "R.N.D.C. Intake C.O. African American John

Doe" refused to have McNair seen by medical staff.      (Id. )

"R.N.D.C. Intake C.O. African American John Doe" also did not

                                43
decontaminate McNair following his exposure to the chemical

agent, as required by "their custom [or] policy." 13   (Id.)


     The Court finds that McNair "ha[s] not pled facts

sufficient to plausibly claim that [his] injuries were

objectively serious enough to fall within the protection of the

Constitution."   Rivera v. Bloomberg, No. 11 Civ. 4325 (PGG),

2012 WL 3655830, at *8 (S.D.N.Y. Aug. 27, 2012).   Even liberally

construing the SAC, McNair fails to allege that his physical

appearance manifested any medical problem which required

immediate attention both while "R.N.D.C. Intake C.O. African

American John Doe" was escorting him to the intake area and when

McNair was inside of the intake area with "R.N.D.C. Intake C.O.

African American John Doe."


     This Court has repeatedly "distinguish[ed] the mere

'existence of [an asthmatic] condition .    . from the situation

in which an inmate is suffering an actual [asthma] attack,'"

Lewis v. Clarkstown Police Dep't, No. 11-CV-2487(ER), 2014 WL

1364934, at *7 (S.D.N.Y. Mar. 31, 2014), adhered to on

reconsideration, No. 11 Civ. 2487(ER), 2014 WL 6883468 (S.D.N.Y.


13 Although the Court has already found that McNair failed to
establish supervisory liability against the Supervisory
Defendants based on the existence of the Decontamination Policy
or Custom, for purposes of its deliberate indifference to
medical needs analysis, the Court "credit[s] [McNair's] version
of the events" and assumes such a policy or custom existed at
the time of the incident. Tracy, 623 F.3d at 98.
                                44
Dec. 8, 2014)    (citation omitted)), and has oft-held that an

"asthmatic condition alone does not impose a substantial risk of

serious harm,"    Vazquez v. Spear, No. 12CV6883(VB), 2014 WL

3887880, at *6 (S.D.N.Y. Aug. 5, 2014).       The Court is convinced

that the same reasoning applies here to McNair's various medical

conditions.

     As with an asthmatic condition, McNair's "condition[s]

might have imposed a substantial risk of harm if at the time"

the chemical agent was deployed he "was already suffering from

[a physical or psychological] attack."       Id.   However, McNair

merely alleges that he had "persistent[ly]" suffered from

various medical conditions; he "has not alleged facts sufficient

to support the inference" that he was suffering any attack at

the time the chemical agent was deployed or that his exposure to

the agent precipitated any attack.     Id.    In failing to show that

he was "actively" suffering from any symptoms or injuries after

the chemical agent was deployed, McNair "failed to present

concrete evidence of a    'condition of urgency.         that may

produce death, degeneration or extreme pain.'"       Vondette v.

McDonald, No. 00 CIV 6874(DC), 2001 WL 1551152, at *5 (S.D.N.Y.

Dec. 5, 2001)    (quoting Hathaway v. Coughlin, 37 F.3d 63, 66 (2d

Cir. 1994)).




                                  45
        Furthermore, McNair's allegations that, as a result of the

incident, he now suffers from blurred vision, depression,

heightened anxiety, auditory hallucinations, suicidal ideations,

nightmares, increased cardiac problems, and wears a pacemaker in

his chest for "low percentage of ejection fraction" do not save

his claim from dismissal.     (SAC at 3-4.)   Even "[a]ccepting

[these allegations] as true," as the Court must, Outlaw, 2017 WL

4417699, at *3, they do not change the fact that McNair failed

to provide any factual allegations to describe the extent of any

symptoms or injuries that might have required medical attention

while he was being escorted to and inside of the intake area

with "R.N.D.C. Intake C.O. African American John Doe."       Cf. id.

at *4    (finding plaintiff plausibly alleged a deliberate

indifference to medical needs claim where the Court was able to

"draw[] the reasonable inference that [p]laintiff was either

suffering a heart attack at the time he presented to Rikers

personnel or that his symptoms were at least suggestive of a

heart attack or other serious cardiac condition"); West v. City

of New York, No. 13 Civ. 5155(PAE), 2014 WL 4290813, at *5

(S.D.N.Y. Aug. 28, 2014)    (finding plaintiff met objective prong

where he specifically alleged that, after being sprayed with

mace and brought to a shower by corrections officers, he "was

coughing and struggling to breathe; his skin was burning; and he




                                  46
may have been suffering complications related to his preexisting

heart murmur") .


     As McNair has described no symptoms or injuries immediately

resulting from his exposure to the chemical agent that "a

reasonable doctor or patient would surely consider important and

meriting comment or treatment," "significantly affect ( ed]   (his]

daily activities," or caused him "substantial pain," McNair's

allegations do not support a finding of a serious medical

condition.   Rodriguez, 2017 WL 118027, at *9 (quoting Chance,

143 F.3d at 702).      McNair's "failure to satisfy the objective

prong is fatal to his claim against ("R.N.D.C. Intake C.O.

African American John Doe"]," Holmes, 2018 WL 4211311, at *7,

and therefore, "this Court need not assess whether (McNair]

ha(s] sufficiently alleged ["R.N.D.C. Intake C.O. African

American John Doe's"] culpable state of mind," Bloomberg, 2012

WL 3655830, at *8.


     Accordingly, the Court grants Ponte's motion to dismiss

this claim against "R.N.D.C. Intake C.O. African American John

Doe" on 12 (b) ( 6) grounds.


                   iv. Equal Protection Claim Against "R.N.D.C.
                       Intake C.O. African American John Doe"

     "The Equal Protection Clause of the Fourteenth Amendment

requires that all persons similarly situated be treated in the



                                   47
same manner."    Ackridge, 2018 WL 1626175, at *20 (quoting Allen

v. Cuomo, 100 F.3d 253, 260 (2d Cir. 1996)).      "In other words,

'the Equal Protection Clause bars the government from selective

adverse treatment of individuals compared with other similarly

situated individuals if such selective treatment was based on

impermissible considerations such as race, religion, intent to

inhibit or punish the exercise of constitutional rights, or

malicious or bad faith intent to injure a person.'"      Ackridge,

2018 WL 1626175, at *20 (quoting Bizzarro v. Miranda, 394 F.3d

82, 86 (2d Cir. 2005)).     In order sufficiently to state a

violation of the Equal Protection Clause, a plaintiff must

allege "that he was treated differently [from] others similarly

situated as a result of intentional or purposeful

discrimination."     Phillips v. Girdich, 408 F.3d 124, 129 (2d

Cir. 2005).

        McNair alleges he "was deprived of his Fourteenth Right to

have access to adequate and prompt medical care and tre[a]tment

consistent with the mi[n]imum standards of the Board of

C[o]rrection Staff."     (SAC at 2.)   Further, McNair claims

"African American Captain John Doe" "in the scope of his duty

and responsibility failed to fulfill said duty to Plaintiff

under the Equal Protection Clause of the Fourteenth Amendment."

(Id.)    This claim must fail because, as set forth above, McNair

has not sufficiently pled the personal involvement of "African

                                  4~
American Captain John Doe" under a theory of supervisory

liability.    However, the substance of McNair's allegation - that

he was denied medical care - compels the Court to construe the

SAC as bringing this Equal Protection Clause claim against

"R.N.D.C. Intake C.O. African American John Doe," the Defendant

McNair explicitly alleges refused to have him seen by medical

staff and did not decontaminate him following his exposure to

the chemical agent, as required by "their custom [or] policy." 14

(SAC at 2.)     Nonetheless, McNair fails to state a claim against

"R.N.D.C. Intake C.O. African American John Doe."


     The deficiency in McNair's Equal Protection Clause claim is

that it "does not allege that he was treated differently

from any identified individuals," and "is completely devoid of

any reference to 'similarly situated' or 'substantially similar'

individuals."    Vaher v. Town of Orangetown, 916 F. Supp. 2d 404,

434 (S.D.N.Y. 2013); see also id. at 433 (dismissing the

plaintiff's Equal Protection Clause claim under theories of

selective enforcement and class of one where the plaintiff

"simply" alleged that the defendants "singled out [the]



14As noted above, although the Court has already found that
McNair failed to establish supervisory liability against the
Supervisory Defendants based on the existence of the
Decontamination Policy or Custom, for purposes of its Equal
Protection Clause analysis, the Court "credit[s] [McNair's]
version of the events" and assumes such a policy or custom
existed at the time of the incident. Tracy, 623 F.3d at 98.
                                  49
plaintiff, in part, because of his exercise of constitutional

rights") .    Indeed, McNair fails to identify any other inmates

also in need of medical services who were treated better than he

was.     "The absence of comparators is fatal to" McNair's Equal

Protection Clause claim.       Ackridge, 2018 WL 1626175, at *21

(quoting Gilliam v. Baez, No. 15-CV-6631 (KMK), 2017 WL 476733,

at *8 (S.D.N.Y. Feb. 2, 2017)).


       Additionally, McNair does not sufficiently allege that

being denied medical care was the "result of intentional or

purposeful discrimination."       Phillips, 408 F.3d at 129.   "Proof

that discriminatory intent was a motivating factor is required

to show a violation of the Equal Protection Clause."        Okin, 577

F.3d at 438.     McNair alleges his lack of "access to adequate and

prompt medical care and tre[a]tment" ran contrary to "the

mi[n]imum standards of the Board of C[o]rrection Staff."        (SAC

at 2.)    However, "[t]his type of conclusory allegation is

insufficient to state a claim."       Ackridge, 2018 WL 1626175, at

*21; see also Collins v. Sovereign Bank, 482 F. Supp. 2d 235,

240    (D. Conn. 2007)   (" 'Conclusory allegation [s] of

discrimination,'    'without evidentiary support or allegations of

particularized incidents' and absent allegations of

discriminatory intent, do 'not state a valid claim and so cannot

withstand a motion to dismiss.'" (citation omitted)).



                                     50
      Accordingly, the Court grants Ponte's motion to dismiss

this claim against "R.N.D.C. Intake C.O. African American John

Doe" on 12 (b) ( 6) grounds.


      B. Federal Rules of Civil Procedure 16(f) and 41(b)


      Although McNair's excessive force and deliberate

indifference to conditions of confinement claims against

"Caucasian Six Upper North C.O. R.N.D.C. John Doe" survive

dismissal under Federal Rule of Civil Procedure 12 (b) (6), the

Court finds dismissal of all of McNair's claims in the SAC

against all Defendants is warranted under Federal Rules of Civil

Procedure 16(f) and 41(b).     In reaching this conclusion, the

Court addresses the overlapping considerations in these rules

more or less in order and concludes that each factor weighs in

favor of dismissal of the SAC in its entirety with prejudice.


           1. Length of Default and Willfulness


      As of the date of this Order, McNair has yet to comply with

the June 2018 Order directing him to inform the Court if he

wanted it to consider his February "Opposition" as his

opposition to the Motion to Dismiss or if he wanted to file a

separate opposition by July 3, 2018.     (See June 2018 Order at 1-

2.)   In fact, McNair has failed to take any action with respect

to his claims since February 2018.     See Virola v. Entire GRVC

Dep't of Mental Health Hygiene Servs., No. 12 Civ. 1005(ER),

                                  51
2014 WL 793082, at *2 (S.D.N.Y. Feb. 21, 2014)   (finding first

factor weighed in favor of dismissal where plaintiff failed to

take any action with respect to his claims for at least eight

months).   It also bears emphasizing that McNair's failure to

inform the Court or file an opposition has persisted in the face

of Ponte's timely service of the Motion to Dismiss and the

Court's scheduling order setting an April 6, 2018 deadline for

McNair's opposition.    (See Declaration of Service at 1; March

2018 Order at 3.)

      McNair's failure to comply with court orders dates to 2016,

when he failed to file an amended complaint within thirty days

of receiving Gorle's identification from the New York City Law

Department.    (See Valentin Order at 2; see also August 2017

Order at 1 (noting McNair had yet to file an amended

complaint).)   McNair's noncompliance then continued into 2017,

when he failed to name Gorle in the AC's caption.    (See AC at

1.)


      Following his filing of the AC, the Court explicitly

advised McNair at the Initial Pretrial Conference that his

pleadings must be accurate; specifically, the Court told McNair

that the date and names of the Defendants must be correct.      (See

Init. Pre. Conf. Tr. at 3:1-25, 4:4-5:9.)    Indeed, Federal Rule

of Civil Procedure 9(f) expressly states that that "[a]n


                                 52
allegation of time or place is material when testing the

sufficiency of a pleading."     FED. R. Crv. P. 9(f).    However,

despite receiving an opportunity to amend the AC from the Court,

(see January 2018 Order at 1), McNair continued his willful

disobedience by failing to identify the SAC John Doe Defendants

and failing to include the correct date of the incident in the

SAC,   (see SAC at 1).


       The fact that McNair followed parts of court orders or

eventually chose to follow court orders is further evidence of

his willful flouting of the Court's directives.         For instance,

in the August 2017 Order, the Court ordered McNair to file an

amended complaint by September 15, 2017 that named Gorle.           See

August 2017 Order at 1.)    Although McNair did not name Gorle in

the AC, he did timely file it on September 14, 2017.         (See AC at

1.)


       Additionally, although the Court does not consider the

February "Opposition" McNair's response to the Motion to

Dismiss,   (June 2018 Order at 1), it does give weight to the fact

that, after the numerous chances it afforded McNair to name the

proper Defendants,   (see, e.g., January 2018 Order at 1), McNair

finally did so in the caption of the February "Opposition,"

(February "Opposition" at 1).     "This pattern amply demonstrates

that [McNair] is able to churn out documents when he wishes to


                                  53
do so," Keaton v. City of New York, No. 11 Civ. 9619 (DAB)

(MHD), 2013 WL 1987239, at *4 (S.D.N.Y. Apr. 23, 2013), report

and recommendation adopted, No. 11 Civ. 9619 (DAB), 2013 WL

1971984 (S.D.N.Y. May 14, 2013), yet he has offered no

explanation for his failure fully and promptly to follow the

court's orders.

      Put simply, McNair "has shown that he has suffici[ent]

understanding to communicate with the court and his adversary,

and yet he has chosen to remain silent since" February 2018.

Id.   Accordingly, McNair's noncompliance is "viewed.       . as

willful, as well as prolonged," and therefore weighs in favor of

dismissal.     Id.


             2. Notice


      The Court of Appeals has repeatedly held that "[t]he severe

sanction of dismissal with prejudice may be imposed even against

a plaintiff who is proceeding prose, so long as a warning has

been given that noncompliance can result in dismissal."

Valentine, 29 F.3d at 50 (citations omitted).      Such "[a] warning

to a prose litigant must be          . specific before it will

constitute a warning for the purpose of this analysis."      Lucas

v. Miles, 84 F.3d 532, 535 (2d Cir. 1996).


      The June 2018 Order clearly put McNair on notice that his

failure to inform the Court by July 3, 2018 if he wanted it to

                                54
consider the February "Opposition" as his opposition to the

Motion to Dismiss or if he wanted to file a separate opposition

to the Motion to Dismiss could result in the Court's granting of

the Motion to Dismiss.    (June 2018 Order at 1-2.)   McNair's

"subsequent inaction" in the face of this explicit warning

weighs in favor of dismissal.    Peterson v. Apple Inc., No. 12

Civ. 6467(GBD) (GWG), 2013 WL 3467029, at *9 (S.D.N.Y. July 10,

2013), report and recommendation adopted, No. 12 CV 6467 (GBD)

(GWG), 2013 WL 3963456 (S.D.N.Y. Aug. 1, 2013)    (quoting

Europacific Asset Mgmt. Corp. v. Tradescape, Corp., 233 F.R.D.

344, 353 (S.D.N.Y. 2005)); see also George v. City of New York,

Nos. 12 Civ. 6365 (PKC) (JLC), 13 Civ. 3511 (PKC) (JLC), 13 Civ.

3514(PKC) (JLC), 2013 WL 5943206, at *4 (S.D.N.Y. Nov. 6, 2013)

(finding single order "expressly warn[ing] that the Magistrate

Judge would recommend dismissal for failure to prosecute if

plaintiffs failed to comply with the Order" sufficed as

"meaningful" notice).


     The Court also finds that the August 2017 Order

sufficiently warned McNair that his failure to timely file an

amended complaint naming Gorle could result in dismissal.

(August 2017 Order at 1.)   Although McNair timely filed the AC,

to date, he has yet to comply with the Court's naming

instruction.   Cf. Camara, 2001 WL 263006, at *5 (finding, where

plaintiff failed to comply with defendant's discovery requests,

                                 55
"[i]t cannot be assumed that plaintiff understood the

consequences of his failuren where "[t]he Court's warnings

pertained to plaintiff's obligation to maintain contact with the

Court and to diligently pursue his claimn but did not warn him

that discovery-related failures could result in dismissal).

Accordingly, this factor weighs in favor of dismissal.


             3. Prejudice


        "Courts have held that a continued delay in litigation

caused by a dilatory plaintiff is in itself prejudicial to

defendants.n     Rudder, 2014 WL 1349047, at *5 (citations

omitted).    Here, "prejudice may be         presumedn because

McNair "has unreasonably delayed,n Coats v. Dep't of Veteran

Affairs, 268 F. App'x 125, 127 (2d Cir. 2008); McNair last

contacted the Court and his adversaries regarding this matter in

February 2018.     This nearly thirteen-month delay far exceeds

delays of six or seven months, which the Court of Appeals has

found to be "significant.n     Id.   (citing Chira v. Lockheed

Aircraft Corp., 634 F.2d 664, 666-68 (2d Cir. 1980)); see also

Rudder, 2014 WL 1349047, at *5 ("Generally, the degree of

prejudice caused begins to weigh in favor of granting a

defendant's motion to dismiss with a delay of six months.n

(citing Chira, 634 F.2d at 666-68; Virola, 2014 WL 793082, at

*3)).


                                     56
     Although there are "cases where delay is more moderate or

excusable" and "the need to show actual prejudice is

proportionally greater," this is not such a case.    Lyell Theatre

Corp., 682 F.2d at 43.   McNair's delay is in no way moderate.

In addition to failing to communicate at all with the Court and

his adversaries for almost thirteen months, McNair has refused

to follow court orders since 2016.   See Rudder, 2014 WL 1349047,

at *5 (finding the fact that "Defendants also experienced

earlier delays over the course of 2013 caused by [the prose

litigant's] repeated failures to file an amended complaint,

effect service, and appear for a court conference," in addition

to an almost-six-month delay, further tipped in favor of

dismissal).


     The Court necessarily gives weight to the fact that McNair

has done so even with the Court's repeated prodding and second

chances.   (See August 2017 Order at 1 (giving McNair "one final

opportunity to file an amended complaint no later than September

15, 2017"); January 2018 Order at 1 ("grant[ing]    [McNair]

permission to amend the [AC] no later than February 1, 2018") .)

Further, the fact that McNair has previously followed parts of

court orders is not just evidence of his willful conduct; it

also makes clear that McNair has no excuse for failing fully to

comply with them.   Peterson, 2013 WL 3467029, at *10 (finding

prejudice factor favored dismissal upon considering "the extent

                                57
to which the plaintiff's conduct was contumacious" where

plaintiff declined to comply with court orders for more than

five months (citation omitted)).


     Accordingly, as Defendants "should not be forced to bear

the expense of defending a lawsuit when the plaintiff has shown

little or no interest in pursuing that lawsuit," Rudder, 2014 WL

1349047, at *5 (citation omitted), this factor tips in favor of

dismissal.

             4. Balancing of Interests


     Typically, "[t]here must be compelling evidence of an

extreme effect on court congestion before a litigant's right to

be heard is subrogated to the convenience of the court."      Lucas,

84 F.3d at 535-36.    At the same time, "[c]ourts in this district

have held that calendar congestion outweighed plaintiffs'

opportunity to be heard when the plaintiff has rebuffed

opportunities to be heard."     St. Prix v. Sirius XM Satellite

Radio, No. 11 Civ. 1506 (CM) (KNF), 2014 WL 405812, at *4

(S. D.N. Y. Jan. 29, 2014)   (citations omitted).


     Here, although the Court "cannot say that this specific

case is a major contributor to the burden of the court's current

calendar," it recognizes that "there is a broader institutional

problem" with allowing McNair to "thumb his nose at the court

and the Federal Rules of Civil Procedure."      Keaton, 2013 WL

                                   58
1987239, at *4.    McNair's "continued delay cannot vindicate

[his] interest in receiving an opportunity to be heard unless he

offers some indication that he intends to take up that

opportunity."     Dones, 2018 WL 4211314, at *l.   Yet, McNair "has

made no such indication."     Id.   see also Moore v. Desposito, No.

15 CV 4319 (CEA) (LB), 2016 WL 10413064, at *2 (E.D.N.Y. Oct. 25,

2016), report and recommendation adopted, No. 15-CV-4319 (CEA)

(LB), 2017 WL 5009844 (E.D.N.Y. Oct. 30, 2017)     (finding "the

balance between the Court's calendar obligations and plaintiff's

right to be heard" weighed in favor of dismissal where plaintiff

"ignored the Court's attempts to move th[e] case forward and

plaintiff .     . neglected to provide any explanation for his




     Indeed, it appears that McNair has "simply .       . refused to

respond" to the Court's last order in June 2018, Rudder, 2014 WL

1349047, at *5, and "[i]t is not the function of this Court to

chase dilatory plaintiffs while other litigants in this district

seek access to the courts," Hibbert v. Apfel, No. 99

CIV.4246(SAS), 2000 WL 977683, at *3 (S.D.N.Y. July 17, 2000);

see also Caussade v. United States, 293 F.R.D. 625, 631

(S.D.N.Y. 2013)    (finding the Court's interest in managing its

docket outweighed plaintiff's interest to be heard where

plaintiff had been out of contact for five months and ignored

discovery requests); Yang v. Greyhound Lines, Inc., No. 07 Civ.
                                    j~
6499(CM), 2008 WL 3126188, at *2 (S.D.N.Y. July 14, 2008)

(finding plaintiff who had "rebuffed every opportunity to be

heard.       . should take a back seat to the court's interest in

managing its docket").


     Put simply, this "is not a trivial matter."      Keaton, 2013

WL 1987239, at *4.     McNair's defiance of court orders has

undercut the Court's ability to "ensure the prompt disposition

of this case" and "to manage this litigation in an efficient and

economical manner."     Id. at *4-5.   Accordingly, as ignoring

"this behavior .        would undermine the stated institutional

policies and leave to a litigant the choice of whether to comply

with court mandates," id. at *5, the Court finds this factor

weighs in favor of dismissal.


             5. Alternative Remedies


     Although the Court recognizes that "district courts should

be especially hesitant to dismiss for procedural deficiencies

where, as here, the failure is by a prose litigant," Lucas, 84

F.3d at 535, the Court finds "there is nothing in the record to

suggest that a sanction less serious than dismissal will resolve

the plaintiff's failure to cooperate," Singelton v. City of New

York, No. 14cv9355 (DLC), 2015 WL 9581781, at *2 (S.D.N.Y. Dec.

30, 2015).     Further orders instructing McNair to comply or

granting him extensions of time would be "pointless," not only

                                  60
because he "has repeatedly proven willing to defy such orders,

as he so pleases," Keaton, 2013 WL 1987239, at *5, but also

because of his "failure to maintain contact with the Court,"

Virola, 2014 WL 793082, at *3; see also Moore, 2016 WL 10413064,

at *2    ("[F]urther warnings are futile as the Court presumes

plaintiff understood the consequences of his failure to comply

with the Court's [earlier] Order.").    Moreover, "[a] financial

penalty may be even stronger medicine than dismissal for a pro

se plaintiff [like McNair] proceeding in forma pauperis."

Dones, 2018 WL 4211314, at *1.     (See Order Granting IFP

Application in Prisoner Case, dated Apr. 20, 2016 [dkt. no. 7],

1.)     The Court therefore finds this factor weighs in favor of

dismissal.

        Although he proceeds prose, McNair has the same obligation

to comply with court orders as any other litigant.     He defied

that obligation, and "like all litigants,    [he] must suffer the

consequences of [his] actions."     Rudder, 2014 WL 1349047, at *3

(quoting McDonald v. Head Criminal Court Supervisor Officer, 850

F.2d 121, 124 (2d Cir. 1988)).     For the reasons stated above,

the Court finds dismissal of the SAC in its entirety with

prejudice is warranted under Federal Rules of Civil Procedure

16(f) and4l(b).




                                  61
     C. Abandonment


     To date, the Court has not heard from McNair in response to

the June 2018 Order.    Although he filed the February

"Opposition,n because he did so before Ponte filed the Motion to

Dismiss, the Court has held that it is not technically a

response to the Motion to Dismiss.    (June 2018 Order at 1.)


     Accordingly, as McNair has not yet responded to the Motion

to Dismiss and has had no contact with the Court regarding this

case since February 2018, the Court finds that McNair has failed

to respond to the Motion to Dismiss and that his claims are

indeed abandoned.    See Williams v. Mirabal, No. 11 Civ.

366(JMF), 2013 WL 174187, at *2 (S.D.N.Y. Jan. 16, 2013)

(deeming prose plaintiff's claims abandoned where plaintiff had

not responded to defendants' motion to dismiss and the Court had

no contact with plaintiff for three months).


     D. State-Law Claims


     A district court may decline to exercise supplemental

jurisdiction over state-law claims when it "has dismissed all

claims over which it has original jurisdiction.n    28 U.S.C.

§ 1367(c) (3).   Generally, "when the federal-law claims have

dropped out of the lawsuit in its early stages and only state-

law claims remain, the federal court should decline the exercise

of jurisdiction.n   Carnegie-Mellon Univ. v. Cohill, 484 U.S.

                                 62
343, 350 (1988).     Having dismissed the federal claims over which

the Court has original jurisdiction, the Court declines to

exercise its supplemental jurisdiction over any state-law claims

McNair may be asserting.     See Kolari v. N.Y.-Presbyterian Hosp.,

455 F.3d 118, 122 (2d Cir. 2006)       ("Subsection (c) of§ 1367

'confirms the discretionary nature of supplemental jurisdiction

by enumerating the circumstances in which district courts can

refuse its exercise.'" (quoting City of Chicago v. Int'l Coll.

of Surgeons, 522 U.S. 156, 173 (1997))).


IV.   CONCLUSION


      For the reasons set forth above, the Motion to Dismiss

[dkt. no. 39] is granted.     The Clerk if the Court shall mark

this action closed and all pending motions denied as moot.


      The Clerk of Court shall mail a copy of this order to the

Plaintiff.


SO ORDERED.



Dated:       New York, New York
             March~' 2019



                            ,OR~Mt2 &vu.,
                            Senior United States District Judge




                                  63
